DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
1-3, 5-7, 12-15 and 17 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7 and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chrisco et al. (Des. 422674).
Regarding claim 1, the Chrisco et al. reference discloses a funnel, comprising:
a container portion that has a wide open inlet; an elongate channel portion that has a comparatively narrow outlet, a longitudinal axis of the funnel extends through both the wide open inlet and the narrow outlet to provide an unimpeded flow path; wherein a peripheral plane of said wide open inlet is at an angle and non-parallel relative to a peripheral plane of said narrow outlet; and wherein said container portion and elongate channel portion extends away from a perpendicular axis from the peripheral plane of said wide open inlet.  See Annotated Figure below.


    PNG
    media_image1.png
    630
    620
    media_image1.png
    Greyscale


Regarding claim 5, said wide open inlet is oval-shaped (see Annotated Figure above).

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alesi et al. (D716908).
Regarding claim 2, the Alesi et al. reference discloses a funnel for use with a side-opening fuel tank inlet that has a screw thread on or about the opening of the fuel tank, comprising: a container portion that has a wide open inlet; an elongate channel portion that has a comparatively narrow outlet and has a screw thread that is complementary to the screw thread associated with the fuel tank opening, a longitudinal axis of the funnel extends through both the wide open inlet and the narrow outlet to provide an unimpeded flow path; wherein a peripheral plane of said wide open  See Annotated Figure below.
In regard to claim 2, the introductory statement of intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Alesi et al. device which is further capable of being used with a side opening fuel tank inlet.  Whether the device was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.


    PNG
    media_image2.png
    788
    765
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alesi et al. in view of J.C. ILg (3335769).
Regarding claim 3, the Alesi et al. reference discloses the invention as claimed (discussed supra), including a threaded connection, but doesn’t disclose bayonet-type fitting.  However, the Ilg reference discloses another funnel having a bayonet-type fitting (34, 38; see Figures 2-4 and 7) to lock with complementary bayonet-type fittings.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a bayonet-type fitting for the threaded connection on the Alesi et al. device as, for example, taught by the ILg reference in order to enable a user to connect the funnel to a bayonet-type fitting instead of a threaded connection.
	In regard to claim 3, the introductory statement of intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Alesi et al. device which is further capable of being used with a side opening fuel tank inlet.  Whether the device was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.

Claim(s) 12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chrisco et al. (Des. 422674).
Regarding claim 15, the Chrisco et al. reference discloses a funnel for use with a side-opening fuel tank inlet (capable), comprising:
a container portion that has a wide open inlet; an elongate channel portion that has a comparatively narrow outlet, a longitudinal axis of the funnel extends through both the wide open inlet and the narrow outlet to provide an unimpeded flow path; wherein a peripheral plane of said wide open inlet is at an angle and non-parallel relative to a peripheral plane of said narrow outlet; said container portion and elongate channel portion extends away from a perpendicular axis from the peripheral plane of said wide open inlet; and wherein in use the elongate channel portion cooperates with the wide open inlet to position the funnel in an operational position to receive fuel and direct fuel into the fuel tank with minimal spillage.  See Annotated Figure below.
In regard to claim 15, the introductory statement of intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Chrisco et al. device which is further capable of being used with a side opening fuel tank inlet.  Whether the device was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.


    PNG
    media_image3.png
    630
    620
    media_image3.png
    Greyscale

Regarding claim 12, Chrisco et al. further disclose a container portion and a channel portion, wherein the elongate channel portion is angled relative to the peripheral plane of said wide open inlet to extend past a fuel cap cover so that when the funnel is in an operational position the container portion is proud of a fuel tank opening and a the fuel cap cover.  See Annotated Figure above.

Regarding claim 17, wherein said wide open inlet is oval-shaped. See Annotated Figure above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrisco et al. in view of Cook et al. (2008/0142114).
Regarding claim 6, the Chrisco et al. reference discloses the invention substantially as claimed, but doesn’t disclose wherein a locking nut that locks the funnel and prevents it from accidental movement.  However, the Cook et al. reference discloses another funnel having a locking nut (108; absent further structure) and flange to retain the funnel (100) on the device being filled (see Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Chrisco et al. device to have a locking nut and flange as, for example, taught by the Cook et al. reference in order to retain the funnel on the device being filled.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrisco et al. in view of Cremasco (2018/0327242).
Regarding claim 7, the Chrisco et al. reference discloses the invention substantially as claimed, but doesn’t disclose wherein having a grip section having concentric rings to allow a person to grip.  However, the Cremasco reference discloses another funnel (100) having a concentric ring grip section (166; Fig. 5) for gripping the funnel (see para [0085]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Chrisco et al. device to have a concentric grip section as, for example, taught by the Cremasco reference in order to enable a user to grip the funnel.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrisco et al. in view of Ingram (6340038).
Regarding claim 13, the Chrisco et al. reference discloses the invention substantially as claimed, but doesn’t disclose wherein said funnel includes a filter member selected from a mesh bag or portion thereof inserted within the container portion and a mesh disc positioned within a the container portion.  The Ingram reference discloses another funnel (12; Fig. 4) having a mesh screen disc (26) that acts as a filter (Figure 1) to trap and retain residue or debris (col. 2, lines 4-7).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Chrisco et al. device to have a mesh screen disc as, for example, taught by the Ingram reference in order to trap and retain residue or debris.
	
Regarding claim 14, the Ingram reference further teaches that the placement of the mesh screen disc (26) is placed at the top of the elongate channel portion (see Figure 8), which essentially places it in the elongate channel portion.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited pertains to various funnels similar to Applicant’s device, as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753